—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 25,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence showing that the undercover officer gave an accurate description of defendant to the backup team, which apprehended her minutes later with the prerecorded buy money. Possible inconsistencies in the People’s proof and other credibility issues were properly placed before the jury (see, People v Tamarez, 213 AD2d 261, 262, lv denied 85 NY2d 981). We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Mazzarelli, JJ.